DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 (Claims 1-18) and Species C (embodiment shown in Figs. 3A-3F in the reply filed on 9/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  It is emphasized that applicant’s statement “applicant does not necessarily agree with the Examiner’s alleged groups or characterizations and respectfully reserves the right to argue distinctness or lack of distinctness at a later date” is not a traversal as no specific arguments are presented. The requirement is still deemed proper and is therefore made FINAL.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
First energy delivery device in claim 16
Second energy delivery device in claim 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the first energy delivery device is interpreted as a laser fiber and the second energy delivery device is interpreted as a conductive wire, as consistent with applicant’s specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claim 1] The limitation “wherein the conductive wire extends through the insertion device and is coupled to a wire slider to control a position of the laser fiber relative to a distal end of the delivery portion” is not supported by the specification.  While these same words exist in the specification (specifically the summary of the invention), it is clearly not supported that the wire slider controls the position of the laser fiber.  It is readily apparent that the wire slider controls the position of the wire (“Movement of wire slider 260 forward or backward relative to handle 230 may extend or retract wire 214 relative to insertion device 216”).  
MPEP 2163.03 makes it clear that an original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."
Regarding claim 16, the examiner emphasizes that if the terms “energy delivery device” were not interpreted under 112, 6th, these terms would fail the written description requirement, as they are much broader than what applicant possesses.  Specifically, applicant has only disclosed a laser fiber and conductive wire as these delivery devices, however under BRI these devices could deliver ANY type of energy, e.g. x-ray, ultrasound, thermal, etc., which is clearly not supported.  Specifically, two examples of energy delivery devices is not considered a “representative number of species” of an entire genus; MPEP 2163.  However, this is not currently an issue due to the fact that these elements are being interpreted under 112, 6th and are interpreted based on the corresponding structure (laser fiber and conductive wire) disclosed in the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The limitation “wherein the conductive wire extends through the insertion device and is coupled to a wire slider to control a position of the laser fiber relative to a distal end of the delivery portion” is indefinite.  Specifically, this limitation contradicts the detailed description of the invention which makes it clear that the wire slider (260) controls the position of the conductive wire (214); not the laser fiber (212) which is controlled by the fiber slider (244).  MPEP 2173.03 states “a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.”
For examination purposes, this limitation will be read as “wherein the conductive wire extends through the insertion device and is coupled to a wire slider to control a position of the conductive fiber relative to a distal end of the delivery portion”
[Claims 14-15] First and foremost, “the delivery” lacks antecedent basis. 
Furthermore, these claims are indefinite, as the scope is unclear, specifically relating to what structural elements and structural configurations are required.  It is emphasized that neither a laser source nor an electrical energy source is positively recited/required in claim 13, merely an optical fiber/wire configured to be coupled to a laser source/electrical energy source; Being configured to be coupled to something does not require that something.  It is noted that any/all optical fibers and conductive wires are configured to be coupled to a laser source and electrical energy source, respectively, and this does not in any way limit the structure of the fiber or wire.  Therefore, when claim 14 recites “a first actuator configured to control the delivery of laser energy from the laser energy source to the laser fiber; and a second actuator configured to control the delivery of electrical energy from the electrical energy source to the conductive wire” it’s confusing, as it seems as if a laser energy source and an electrical energy source are required, which contradicts claim 13 (on which this claim depends).  This leads to more confusion, as to how an actuator can be required for a source that is not required?
[Claim 18] The terms “the wire slider”, “the conductive wire”, “the laser slider” and “the laser fiber” all lack antecedent basis.  For examination purposes the examiner interprets the first slider as the wire slider, the first energy delivery device as the conductive wire, the second slider as the laser slider and the second energy delivery device as the laser fiber.  However, applicant needs to clearly establish this relationship in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0088130 to Sekino in view of US 6,174,307 to Daniels et al or US 2015/0150633 to Castro et al..
 [Claim 1] Sekino discloses a medical system (Figs. 1-4, especially Fig. 4) comprising: 
an insertion device (handpiece 20) including a handle (inherent to a handpiece) and a delivery portion (opening portion 24); 
a laser fiber (512, Fig. 4; Par 0082), wherein the laser fiber extends through the insertion device (20a, Fig. 4) and is coupled to a laser slider (502) to control a position of the laser fiber relative to a distal end of the delivery portion (Par 0083); 
a conductive wire (electrical cable 412/440, Figs. 4/2; Pars 0081 and 0063-64; The examiner contends that in order to ”supply electrical power” as described in Par 0064, this electrical cable 412/440 must be made of a conductive material), wherein the conductive wire extends through the insertion device (20a; Fig. 4) and is coupled to a wire slider (402) to control a position of the laser fiber relative to a distal end of the delivery portion (Pars 0067-68, 0081 and 0083); and 
a lock (manipulation section 22) positioned within the handle (as seen in Fig. 1), wherein the lock is movable in order to selectively lock either the movement of the laser slider or the movement of the wire slider (ON/OFF state of each of the sliders; see Pars 0043, 0046 and 0071-72).
Regarding the lock being movable, it’s unclear if the “locking function” of the manipulation section (Par 0072) includes a moveable lock, as this locking function is seemingly an electronic signal.  However, it is well-understood, common and routine to have a mechanical lock, i.e. a moveable lock, to prevent movement/sliding.  
For example, Daniels discloses a similar device including a slider to advance/retract an optical fiber within a handpiece.  Specifically, Daniels teaches “continued forward movement of thumb slider 442 advances the fiber optic element 510 through the needle advance end tube 408 which remains stationary. Movement of the thumb slide 442 is limited by fiber advance and depth stop button 424 slidably disposed within slot 426 by either a threaded compression or a biased detent member that cooperatively engages the slot 426 at predetermined positions.” (Col 10).  The depth stop button that is “slidable disposed within slot by either a threaded compression or a biased detent member” is considered a moveable lock that selectively locks the movement of the slider.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the electronic lock taught by Sekino for the mechanical/movable lock taught by Daniels, as a simple substitution of one known lock (electronica) for another (mechanical) to obtain predicable results, i.e. stop a fiber from moving/sliding within an insertion device.  It is noted that Daniels only teaches a single slider/fiber and therefore only a single lock for the slide/fiber.  The examiner contends that because Sekino teaches a plurality of sliders, specifically a slider for each respective form of energy, i.e. laser and electrical (as discussed above), it would be obvious to include the mechanical lock taught by Daniels for each of the sliders, resulting in the ability to selectively lock either the movement of the laser slider or the movement of the wire slider
Similarly, Castro discloses a similar surgical insertion device (Figs. 1A-1C) with slidable tools (200) inside of ports (166a and 166b).  Castro discloses expandable/contractible locks (1040 and 1050) that prevent/block the surgical tools from sliding within the holes/ports (Pars 0260-264).  Therefore, it would have been obvious to substitute one known lock for another to prevent/block the sliding of a surgical tool within an insertion device. 
[Claims 2, 3 and 16] As discussed above, there are two separate locks, i.e. one for each of the laser slider and wire slider, the examiner interprets each lock taught by Castro or Daniels to have a moveable arm.  For example, the biased detent member of Daniels or the expandable lock (either 1040 or 1050) includes a side arm.  Therefore, when two of these locks are included (one for each of the laser slider and wire slider), there are two side arms. 
Daniels teaches a “depth stop button 424 slidably disposed within slot 426 by either a threaded compression or a biased detent member that cooperatively engages the slot 426 at predetermined positions”.  It’s clear from this that the side arm, e.g. detent or threaded compression, moves into and out of the handle to engage/disengage with the fiber/wire.  Specifically, when engaged with the fiber the detent will extend from the handle into the slot to contact the fiber and prevent movement and when disengaged with the fiber the detent will be aligned with or within the handle to allow the fiber freely move.  Since there are two locks, one on opposite sides of the handle for each of the sliders, there exists a configuration as claimed.  For example, in the first configuration/position the laser slider is locked/blocked while the wire slider is not and in the second configuration/position the wire slider is locked/blocked while the laser slider is not.  The examiner contends that it would be obvious to place these sliders and respective locks on opposite sides of the handle, as a routine design choice in order to readily distinguish which slider is which.
Figs. 1B-1C and Pars 0260-264 of Castro show/describe how the expandable/contractible locks (1040 and/or 1050) operate.  Each of these locks includes a side arm that can be independently expanded/contracted so that it either extends from (expanded) the handle (1050, Fig. 1C) or is aligned with/within (contracted) the handle (1050, Fig. 1B).  Since each of these locks are located on the opposite side of the handle (probe 120), the first configuration/position relates to one of the sliders, e.g. the laser fiber or left port (166a), being locked/blocked while the other slider, e.g. the wire slider or right port (166b) is not and vice versa for the second configuration/position. 
[Claims 4-5] Since the locks are 3-dimensional (L x W x H) objects with multiple sides, the examiner considers any arbitrary side of each of the locks the side arm, rear arm or forward arm.  For example, each detent has a length (Side arm), a distal tip (forward arm) and a proximal end (back arm).  Since the back arm and forward arm are spatially separated they are laterally offset.  Furthermore, since there are two detents, the forward arm of one detent and the backward arm of the other detent are laterally offset. 
[Claim 12] The position/location of the sliders on the handle is considered an obvious design choice, and it would be obvious to one of ordinary skill in the art to choose any desired location for the two sliders, including on opposite sides (top and bottom) of the handle. 
[Claims 13-15] The examiner contends that any fiber/wire is configured to be coupled to a laser source/electrical source.  Furthermore, inherently in order to operate the laser scalpel and electrical scalpel, a laser energy source and electrical energy source are inherently required to be connected/coupled to the fiber and wire, respectively; in order to provide laser treatment and electrical treatment from the scalpels an appropriate energy source is required.  Also, a laser energy source and electrical energy source inherently include at least an on/off switch, i.e. actuator, in order to activate the laser beam and electricity to provide the desired treatment. Lastly, any/all optical fibers that deliver laser light are configured to deliver up to 180W of 532nm light.  Structurally, the optical fiber taught by Sekino is equivalent to applicant’s optical fiber, as it is capable of delivering the claimed light power and wavelength. For clarity, a laser energy source and electrical energy source are not required by the claims. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino and Daniels/Castro as applied to claim 1 above, and further in view of US 2014/0107630 to Yeik.
Sekino and Daniels/Castro fails to explicitly teach a distal end cap.  However, in the same field of endeavor, Yeik discloses a similar laser surgery device, including an end cap (17, Fig. 2) with both forward (25) and side (24) openings for laser emission (Par 0099).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device taught by Sekino and Daniels/Castro to include the end cap taught by Yeik as a commonly known and used protective element that provides a path/opening for laser emission. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sekino and Daniels/Castro as applied to claim 16 above, and further in view of US 5,876,373 to Giba.  
Sekino and Daniels/Castro fails to explicitly teach a spring biased slider.  However, in the same field of endeavor, Giba discloses a similar laser surgery device, including spring-biased slider for advancing/retracting an optical fiber.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device taught by Sekino and Daniels/Castro to include the spring-biased slider as taught by Giba as a commonly known and used type of slider to advance/retract an optical fiber within an insertion device. 


Potentially Allowable Subject Matter
If applicant fixes the 112 issues with claims 1 and 18 (described above), claims 6-9 and 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art fails to teach or suggest a lock with the claimed configuration of a two side arms, a rear arm and forward arm, as recited in claim 6. 
Similarly regarding claim 18, the prior art fails to teach or suggest a lock with the claimed configuration of a two side arms, a rear arm and forward arm, as recited in claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792